        Case 1:18-cv-11002-LTS-SN Document 107 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-                                            ORDER

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received and reviewed in their entireties Plaintiff’s “Verified

Petition,” “Notice of Removal to Consolidate and Review,” and letter requesting the Court grant

her Petition to “Remove and Consolidate.” (Docket Entry Nos. 104-106.) To the extent Plaintiff

requests review by the Department of Justice, the Federal Bureau of Investigation, or the Senate

Judiciary Committee of the facts underlying her case before this Court, or requests a special

investigation by the same, the requests are improperly directed to this Court. Plaintiff’s request to

have the Department of Justice initiate a criminal action is also improperly directed to this Court.

This Court cannot grant those requests.                    Plaintiff may wish to direct applications or

communications to those other government entities.

                 The Court construes Plaintiff’s request for removal of her pending cases in this

district to “the Courts in Washington D.C.” as a request to transfer venue, pursuant to 28 U.S.C. §

1404(a). That request was previously denied for lack of any proper legal or factual basis by this

Court’s orders of August 14, 2019, August 23, 2019, and September 4, 2019, (Docket Entry Nos.

71, 77, 82), and is again denied.




REMOVE REQ ORD.DOCX                                        VERSION JUNE 22, 2020                      1
       Case 1:18-cv-11002-LTS-SN Document 107 Filed 06/22/20 Page 2 of 2



               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               This order resolves docket entry number 80.

               SO ORDERED.

Dated: New York, New York
       June 20, 2020

                                                     _/s/ Laura Taylor Swain___
                                                     LAURA TAYLOR SWAIN
                                                     United States District Judge
Copy Mailed to:        Yi Sun
                       10 East 116th St. Apt 3A
                       New York, NY 10029




REMOVE REQ ORD.DOCX                               VERSION JUNE 22, 2020                           2
